Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”.   AN UNREDACTED VERSION
OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.
 
Commercial Agreement Amendment and Termination Agreement
and Patent Agreement Amendment


This Commercial Agreement Termination Agreement and Patent Agreement Amendment
(this “Agreement”) is made and entered into among Microsoft Corporation, a
Washington corporation (“Microsoft”), Barnes and Noble, Inc., a Delaware
corporation (“B&N”), NOOK Media LLC, a Delaware limited liability company
(“NewCo”), barnesandnoble.com llc, a Delaware limited liability company, and
Microsoft Licensing GP (“MLGP”), a Nevada general partnership, effective as of
December 3, 2014 (the “Termination Effective Date”).


Background and Purpose


A.           Microsoft, B&N and NewCo previously entered into a Commercial
Agreement with an Effective Date of October 4, 2012, as amended by Amendment No.
1 and the Amended and Restated Exhibit E to the Commercial Agreement (the
Commerce Platform Agreement) and Amendment No. 2 dated March 10, 2014
(collectively, the “Commercial Agreement”).  Capitalized terms that are used
without definition herein shall have the meanings assigned to them in the
Commercial Agreement.


B.           Microsoft, B&N and NewCo desire to amend and terminate the
Commercial Agreement as set forth in this Agreement.


C.           B&N, barnesandnoble.com llc, Microsoft and MLGP previously entered
into a Confidential Settlement and Patent License Agreement effective as of
April 27, 2012, under which B&N’s obligations were assumed by NewCo
(collectively, the “Patent Agreement”).


D.           B&N, barnesandnoble.com llc, Microsoft and MLGP desire to amend the
Patent Agreement as set forth in this Agreement.


Agreement
The parties therefore agree as follows:


Section 1.    Amendment of Commercial Agreement.


B&N, NewCo and Microsoft hereby amend the Commercial Agreement to replace
Section 11.7 with the following new Section 11.7:


“11.7   Survival.  Only Sections 1.1 (and all other definitions), 7.6, 8.1, 9,
10.1, 10.6, 10.7, 11.7, 12, 13 (except 13.4) and 14 (excluding Section 14.1 and
the portion of Section 14.5 after the first three sentences); and Exhibit A of
this Agreement will survive any expiration or termination of this Agreement;
provided that the restrictions in Sections 8.1.1 and 8.1.2 will survive only
until the date that is two years after the Termination Effective Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Termination of Commercial Agreement.


2.1           Termination.


The Commercial Agreement is hereby terminated effective as of the Termination
Effective Date.  For the avoidance of any doubt, only the provisions listed in
Section 1 of this Agreement shall survive the termination of the Commercial
Agreement pursuant to this Agreement.


Section 3.    Releases.


3.1           Microsoft Release.


Subject to Section 3.4, Microsoft, on behalf of itself and its current and
future Affiliates, hereby irrevocably releases and forever discharges each of
NewCo and B&N, their respective past and current Affiliates and their respective
employees, officers, directors, stockholders, members and principals from any
and all claims, actions, causes of action, suits, damages, injuries, duties,
rights, obligations, liabilities, adjustments, responsibilities, judgments,
trespasses, and demands, whatsoever, in law or in equity, whether known or
unknown, suspected to exist or unsuspected to exist, arising out of or relating
to the Commercial Agreement or any actual or potential breach thereof.


3.2           B&N/NewCo Releases.


Subject to Section 3.4, each of B&N and NewCo, on behalf of itself and its
current and future Affiliates, hereby irrevocably releases and forever
discharges Microsoft, its past and current Affiliates and their respective
employees, officers, directors, stockholders and principals from any and all
claims, actions, causes of action, suits, damages, injuries, duties, rights,
obligations, liabilities, adjustments, responsibilities, judgments, trespasses,
and demands, whatsoever, in law or in equity, whether known or unknown,
suspected to exist or unsuspected to exist, arising out of or relating to the
Commercial Agreement or any actual or potential breach thereof.


3.3           Express Waiver.


Subject to Section 3.4, each of Microsoft, B&N, and NewCo, on behalf of itself
and its current and future Affiliates, hereby expressly waive all rights under
any statutes (such as, for example, California Civil Code § 1542), legal
decisions, or common law principles providing that releases of the type extended
in Sections 3.1 and 3.2 of this Agreement do not or may not extend to claims
which are unknown, unanticipated, or unsuspected at the time such releases are
executed.


3.4           Exceptions.


Sections 3.1, 3.2 and 3.3 do not release, discharge, waive or otherwise apply to
any claims, actions, causes of action, suits, damages, injuries, duties, rights,
obligations, liabilities, adjustments, responsibilities, judgments, trespasses,
and demands arising out of or relating to the parties’ respective obligations,
or a party’s breach or default with respect to any of its obligations, under any
provision of the Commercial Agreement that survives pursuant to Section 11.7 of
the Commercial Agreement, as amended by Section 1 of this Agreement, or this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.  Patent Agreement Amendment.


NewCo, barnesandnoble.com llc, Microsoft and MLGP hereby amend the Patent
Agreement by:


(1)            inserting a new Section 5.2.4 therein, which shall read as
follows:


“5.2.4.  [***]”


(2)            inserting the following sentence at the end of Section 7.6:


“Notwithstanding the foregoing, MLGP may assign this Agreement to Microsoft or a
subsidiary of Microsoft by providing written notice to Barnes & Noble, provided
such assignment is made subject to, and the transferee accepts, the rights and
obligations set forth in this Agreement.”


Section 5.    General Provisions.


5.1           Additional Provisions.


Sections 14.4, 14.5, 14.6, 14.7, 14.8, 14.9, 14.10, 14.12 and 14.13 of the
Commercial Agreement will apply to this Agreement as if set forth fully herein.


5.2           Effectiveness.


This Agreement will become effective as of the Termination Effective Date.




 
3

--------------------------------------------------------------------------------

 




Microsoft Corporation
 
Barnes and Noble, Inc.
 
Signature: /s/ Amy E. Hood
 
Signature: /s/ Michael P. Huseby
 
Printed Name: Amy E. Hood
 
Printed Name: Michael P. Huseby
 
Title: Chief Financial Officer
 
Title: Chief Executive Officer
 
Date Signed: December 3, 2014
 
Date Signed: December 3, 2014
 
barnesandnoble.com llc
 
Nook Media LLC
 
Signature: /s/ Michael P. Huseby
 
Signature: /s/ Michael P. Huseby
 
Printed Name: Michael P. Huseby
 
Printed Name: Michael P. Huseby
 
Title: Chief Executive Officer
 
Title: Chief Executive Officer
 
Date Signed: December 3, 2014
 
Date Signed: December 3, 2014
 
Microsoft Licensing GP
 
 
Signature: /s/ Stephen Harlan
 
 
Printed Name: Stephen Harlan
 
 
Title: Duly Authorized Signatory
 
 
Date Signed: December 2, 2014
 
 



 
[Signature Page to the Commercial Agreement Termnation Agreement]
 